                                                                                                       JS-6
                                       1

                                       2

                                       3

                                       4

                                       5

                                       6

                                       7

                                       8                           UNITED STATES DISTRICT COURT
                                       9                          CENTRAL DISTRICT OF CALIFORNIA
                                  10

                                  11           ASHLEY N. RYAN,                        Case No. 8:21-cv-00766-DOC (KESx)
                                  12                        Plaintiff,                ORDER REMANDING ACTION
                                                                                      UPON STIPULATION OF THE
                                  13                v.                                PARTIES [13]
                                  14           E*TRADE FINANCIAL CORPORATE
                                               SERVICES, INC., WHICH WILL DO
                                  15           BUSINESS IN CALIFORNIA AS E-
                                               TRADE FINANCIAL CORPORATE
                                  16           SERVICES, INC., a corporation;
                                               E*TRADE FINANCIAL
                                  17           CORPORATION WHICH WILL DO
                                               BUSINESS IN CALIFORNIA AS E-
                                  18           TRADE FINANCIAL CORPORATION,
                                               a corporation; MORGAN STANLEY, a
                                  19           corporation; MOON-EAGLE MERGER
                                               SUB, INC., a corporation; and DOES 1
                                  20           through 100, inclusive,
                                  21                        Defendant.
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
L I T T L ER ME N DE LS ON P .C .                                                            ORDER REMANDING ACTION UPON
      2 0 4 9 C e n t u r y P a r k Ea s t
                 5th F l oor
  L o s A n g e l e s C A 9 0 0 6 7 . 3 1 07
                                                                                  1             STIPULATION OF THE PARTIES
              310.553.0308
